Citation Nr: 1120382	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  11-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange (herbicide) exposure.  


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from October 1962 to 
July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board personal hearing in January 2011.  Because the Veteran withdrew the hearing request in February 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  The Veteran did not have "service in the Republic of Vietnam" and was not exposed to herbicides during active service.

2.  Symptoms of diabetes were not chronic in service.

3.  Symptoms of diabetes have not been continuous since service.

4.  Diabetes did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's diabetes is not related to service.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service, and service connection for diabetes may not be presumed based on herbicide exposure or the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely March 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

The Veteran has not been afforded a VA medical examination with respect to this claim; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran did not have service in Vietnam, was not exposed to herbicides, did not sustain an injury, did not manifest chronic symptoms of diabetes in service, and did not incur diabetes in service or within a year after service separation, there is no duty to provide a VA medical examination.  In this case, the Board finds that symptoms of diabetes were not chronic in service and did not manifest within a year after service separation.  The Board also finds that the weight of the evidence demonstrates no continuity of diabetes symptoms since service separation.  Because there is no in-service injury or disease, or disease of diabetes within a year of service separation, to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease (including symptoms) or injury, or disease of diabetes within one year of service, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  

The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records, post-service private treatment records, and his statements were reviewed by both the AOJ and the Board in connection with adjudication of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.  

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Service Connection for Diabetes

In October 2007, the Veteran filed a claim for service connection for diabetes, to include as due to herbicide exposure.  In March 2009, the Veteran stated that he was exposed to herbicides several times when he served aboard the USS Ronquil during service in Vietnam.  The Veteran also stated he felt the presumption of exposure to herbicides should be extended to him because the air that was filtered through the submarine air handler blew from the shores of Vietnam.

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have service in the Republic of Vietnam and was not exposed to herbicides in service.  The Veteran's DD Form 214 reflects the Veteran was awarded the Vietnam Service Medal, and service records show that the Veteran served aboard the USS Ronquil that was in the official waters of the Republic of Vietnam from May 1965 to June 1965.  

In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  Submarines were not indicated to be one of these vessel types.  The USS Ronquil was not listed as a vessel that had inland operations.  

The Veteran has not contended he went ashore in Vietnam during service.  There are also no other findings that suggest service in Vietnam, to include duty on inland waterways.  In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee, 34 F.3d at 1042.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur diabetes in service, and that diabetes symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of disease of diabetes, including no evidence of chronic symptoms of diabetes during service, and do not demonstrate any relevant injury.  The evidence in this case includes the July 1966 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The July 1966 service separation examiner's review of the history is negative for any reports of symptoms of diabetes.  The July 1966 service separation clinical findings by the examiner revealed no diabetes symptoms.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of diabetes in service, or complaints, treatment, or diagnosis of diabetes either during service or at service separation in July 1966.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that diabetes symptoms have not been continuous since service separation in July 1966.  The
July 1966 service separation examination clinical findings revealed no diabetes symptoms.  The post-service evidence shows no history, complaints, findings, or diagnosis of diabetes after service separation until decades later in 2005.  In a September 2006 private treatment record, the Veteran reported no medical problems as a consequence of military service and reported having diabetes symptoms for only the previous 15 years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The evidence shows that the Veteran's current diabetes first manifested after service in 2005, notably 39 years after service separation.  

With regard to the Veteran's assertions that diabetes began in service and that his diabetes symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his diabetes symptoms, his recent report of chronic diabetes symptoms in service and continuous symptoms since service is inconsistent with, and outweighed by, the other lay and medical evidence of record, including the Veteran's own, more contemporaneous in-service medical history and medical history given for treatment purposes, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to diabetes symptoms in service and continuous diabetes symptoms after service are not credible because they are outweighed by other evidence of record that includes the Veteran's denial of history or complaints of relevant symptoms at service separation in July 1966, a clinical evaluation at the July 1966 discharge examination that found no diabetes symptoms, the September 2006 private treatment record where the Veteran reported only having diabetes symptoms for the past 15 years, and the September 2007 VA claim form where the Veteran reported diabetes symptoms began in 1990, which was still 24 years after service separation, and an absence of post-service complaints or treatment for decades after service.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of continuity of symptomatology in the record from 1966 to 2005, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for almost 39 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board also finds that the weight of the evidence demonstrates that diabetes did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes symptoms during the one year period after service, and no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010) (diabetes mellitus is rated 10 percent when the disease is established, and is managed by a restricted diet only).  The evidence shows the first assessment of diabetes in 2005.  In a September 2006 private treatment record, the Veteran reported that he had diabetes symptoms for the past 15 years.  Also, as stated above, the Veteran reported in his September 2007 VA claim form that the diabetes symptoms began in 1990, which was over 24 years after service separation.  For these reasons, the Board finds that diabetes, first diagnosed in 2005, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

Regarding the Veteran's statements as to the cause of the current diabetes, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's diabetes involves a complex medical etiological question because it deals with the origin and progression of the Veteran's diabetes.  The Veteran is competent to relate symptoms of diabetes that he experienced at any time, but is not competent to opine on whether there is a link between the current diabetes and active service, including the to the asserted exposure to herbicides in Vietnam, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current diabetes and active military service, including no credible evidence of chronic symptoms of diabetes in service, symptoms of diabetes within one year of service separation, or continuity of symptomatology of diabetes which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles at 374-75.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes, including presumptively as a chronic disease and as claimed due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


